Citation Nr: 0623374	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation under 38 U.S.C. section 1318.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1945 to August 1946 
and from August 1951 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran died in April 2005 due to coronary artery 
disease, arteriosclerosis and diabetes mellitus.

2.  At the time of the veteran's death, he was service-
connected for lumbosacral strain, chronic sinusitis, 
bilateral high frequency hearing loss, hemorrhoids, 
appendectomy and periodontitis. 

3.  The veteran's claim for service connection for 
arteriosclerotic heart disease was denied in a January 1983 
rating decision.  In a November 1988 rating decision, the RO 
declined to reopen the claim for service connection for 
arteriosclerotic heart disease; this decision was confirmed 
by the Board in November 1991.  

4.  Arteriosclerosis, coronary artery disease heart disease, 
diabetes mellitus and hypertension were first shown many 
years after discharge and there is no competent and probative 
medical evidence showing that these fatal conditions are 
related to service.

5.  At the time of the veteran's death, he was in receipt of 
a 20 percent disability rating for his service-connected 
disabilities.
 
6.  The evidence does not show that the veteran was in 
receipt of or entitled to receive compensation at the time of 
his death for service-connected disorder(s) that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service. 


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West Supp. 2005); 38 
C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in June 
2005.  The RO provided the appellant letter notice to her 
claims for dependency indemnity compensation and death 
benefits in an April 2005 letter informing her that she could 
provide evidence or location of such and requested that she 
provide any evidence in her possession.  The notice letter 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to either send records 
pertinent to her claim, or to provide a properly executed 
release so that VA could request the records for her.  The 
appellant was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A.               § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim and notice of the type of evidence 
necessary to establish an effective date in an April 2006 
letter. 

In addition to the duty to notify, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA and private treatment 
records and a VA examination associated with the claims file.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service Connection for Cause of Death

The appellant claims that service connection for the 
veteran's cause of death is warranted as the veteran's back 
strain was a significant condition contributing to her late 
husband's death.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

The veteran's certificate of death certificate lists the 
causes of death as coronary heart disease and 
arteriosclerosis.  Other significant conditions were listed 
as diabetes mellitus and hypertension.  The appellant 
submitted an amended death certificate signed on October 25, 
2005; this certificate listed the immediate causes of death 
as coronary artery disease, diabetes mellitus and 
hypertension.  Other significant conditions were listed as 
thoracic vertebral compression fracture and back strain.  
Both death certificates were signed by the same physician.

At the time of the veteran's death, he was service-connected 
for lumbosacral strain, chronic sinusitis, bilateral high 
frequency hearing loss, hemorrhoids, appendectomy and 
periodontitis.  At the time of the veteran's death, he was 
not service-connected for arteriosclerosis, coronary heart 
disease, hypertension, or diabetes mellitus.  The veteran's 
claim for service connection for arteriosclerotic heart 
disease was denied in a January 1983 rating decision.  In a 
November 1988 rating decision, the RO declined to reopen the 
claim for service connection for arteriosclerotic heart 
disease; this decision was confirmed by the Board in November 
1991.  

Service medical records do not show a complaint, finding, or 
diagnoses of arteriosclerosis, coronary heart disease, 
hypertension, or diabetes mellitus in service.  

An April 2005 letter from the veteran's private physician 
states that he treated the veteran five years prior to his 
death.  The physician stated that the veteran had been 
treated for coronary disease since the early 1980's.  The 
physician also stated that the veteran had been troubled by 
back problems for many years and had been hospitalized for 
the a compression fracture of the 12th thoracic vertebrae 
from August 25 to August 30, 2004.  The physician opined that 
the veteran's advanced back condition played a contributing 
role in his deteriorating health; and because of limiting 
back pain and stiffness, the veteran was unable to follow the 
prescribed medical program advised for proper treatment for 
his advanced heart condition.

In December 2005, a VA examiner reviewed the claims file.  
The examiner noted both copies of the veteran's death 
certificate.  The examiner opined that the veteran's caused 
of death was not related or caused by the veteran's military 
service.  The examiner noted that the veteran's back 
condition was very mild, specifically referring to a 1988 VA 
examination by an orthopedic surgeon who stated that 
examination of the back was essentially negative with some 
minor x-ray changes of slight lordosis and mild impairment of 
function.  The examiner stated that recent hospitalization 
and findings certainly cannot be attributed to the military 
service. 

A review of the evidence indicates that the persuasive 
medical evidence shows that the veteran's cause of death is 
not related to service.  The conditions listed as the causes 
of death on the veteran's death certificates are coronary 
heart disease, arteriosclerosis, hypertension and diabetes 
mellitus.  The veteran was not service-connected for any of 
these conditions at the time of his death; thus service 
connection for cause of death is not warranted.  See 38 
U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  

The Board recognizes the amended death certificate lists 
thoracic vertebral compression fracture and back strain as 
significant conditions contributing but not resulting in the 
underlying cause of death.  The veteran was not service-
connected for thoracic vertebral compression fracture at the 
time of his death.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  

The Board notes the appellant's argument that the veteran's 
service-connected chronic lumbosacral strain caused his death 
and the opinion of the veteran's private physician that the 
veteran's advanced back condition played a contributing role 
in his deteriorating health.  Also of record is an amended 
death certificate listing thoracic vertebral compression 
fracture and back strain as significant conditions 
contributing to but not resulting in the underlying cause of 
death.  In contrast is the opinion of the VA examiner who 
stated that the veteran's caused of death was not related to 
or caused by the veteran's military service.  In the present 
case, the Board finds the VA examiner's opinion to be more 
persuasive.  Though the private physician opined that the 
back condition played a contributing role in the veteran's 
deteriorating health, however, he never stated that the back 
condition contributed substantially or materially to the 
veteran's cause of death.  The veteran's private physician 
only stated that the back condition prevented him from 
following the prescribed medical program advised for proper 
treatment for his advanced heart condition.  The Board notes 
that for service-connection for cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather, there must be a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  
Moreover, as the private physician never reviewed the claims 
file, it is unclear if the back condition to which he refers 
to was the service-connected lumbosacral strain whereas the 
VA examiner specifically found that recent hospitalization 
and findings certainly cannot be attributed to the military 
service.  Therefore, as the evidence does not establish that 
the service-connected disabilities were the contributory 
cause of death, service connection for the cause of the 
veteran's death is not warranted.  

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
  
Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  

Service Connection for Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. Section 1318

The appellant contends that she is entitled to section 1318 
DIC benefits.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. section 3.22. 
In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. 
section 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. section 
3.22(a) would permit a DIC award where it is determined that 
the veteran 'hypothetically' would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime. 

Effective January 21, 2000, VA amended 38 C.F.R. section 3.22 
(the implementing regulation of 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C. section 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
section 20.1106, does permit 'hypothetical entitlement.'

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. section 3.22, and found a conflict 
between that regulation and 38 C.F.R. section 20.1106.  The 
Federal Circuit concluded that the revised 38 C.F.R. section 
3.22 was inconsistent with 38 C.F.R. section 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. section 1311(a)('2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(sections 1311 and 1318) in conflicting ways.  The Federal 
Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 38 U.S.C. 
section 1318 where the outcome is dependent on 38 C.F.R. 
section 3.22 pending the conclusion of expedited rulemaking. 

On April 5, 2002, VA amended 38 C.F.R. section 20.1106 to 
provide that there would be no 'hypothetical' determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C. section 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002), effective May 6, 2002.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and amended 38 
C.F.R. section 20.1106 to provide that claims under section 
1311(a)(2), like claims under 1318, will be decided taking 
into regard prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the 'entitled to receive' language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening-'hypothetical 
entitlement' claims. 

The result of the above is that 'hypothetical entitlement' is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. sections 1311(a)(2) or 1318.  Therefore, the 
only ways to prevail on a claim for benefits are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision. Here, the Board notes that the appellant does not 
claim entitlement to DIC under 38 U.S.C.A. section 1318 based 
on the grounds of clear and unmistakable error in a prior VA 
decision and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final prior VA decision. 

However, in Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), 
the Court determined that the January 21, 2000 amendment to 
38 C.F.R. section 3.22 was a substantive change in the law.  
The Court found that the January 21, 2000, amendment (65 Fed. 
Reg. 3,388) to 38 C.F.R. section 3.22 to bar the 
'hypothetical' entitlement theory with respect to dependency 
and indemnity compensation (DIC) claims made pursuant to 38 
U.S.C. section 1318 is not applicable to claims filed prior 
to that date.  Therefore, the hypothetical entitlement theory 
must be considered and applied with respect to section 1318 
DIC claims filed prior to January 21, 2000. On and after that 
date, hypothetical entitlement claims are not authorized.  
Here, the appellant filed her DIC claim after January 2000, 
in April 2005; thus, consideration of hypothetical 
entitlement is not necessary. 

In this case, the evidence shows that the veteran died in 
April 2005.  At the time of the veteran's death, he was 
service-connected for lumbosacral strain, chronic sinusitis, 
bilateral high frequency hearing loss, hemorrhoids, 
appendectomy and periodontitis.  The veteran's total rating 
at the time of his death was 20 percent disabling for his 
service-connected disabilities.  There is no evidence that 
the veteran was continuously rated totally disabled due to 
any service-connected disability for a period of 10 years or 
more at the time of his death, or that he was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the severity of the veteran's service-
connected disabilities are not dispositive in this particular 
case. The Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. 
section 1318.  Consequently, DIC benefits under section 1318 
are not warranted and the appeal is denied. 




ORDER

Service connection for cause of death is denied.

Service connection for Dependency and Indemnity Compensation 
under 38 U.S.C. section 1318 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


